Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/16/21.  Claim(s) 1-26 are pending.  Claim(s) 1-9, 18-21, and 23 have been withdrawn.
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin M. Dunston on 5/17/21.  Erin M. Dunston further requested that the cancellations below be made without prejudice or disclaimer to Applicants filing one or more continuing applications directed to the previously‐presented subject matter.
Please cancel claims 1-9, 18-21, and 23.
In claim 10, line 7, please replace “W’ is CH or SH” with “W’ is CHR’3, S=O or S”.
In claim 10, line 10, after “R'3 is H, -CN,” please delete “=O,”.

In claim 12 after “X’, Y’ and Z’ are” please add “each”.
In claim 13, after “R'3 is -CN,” please delete “=O,”.
In claim 16, line 2, after “general formula (llb)” please delete “or (IIc)”.
In claim 16 please delete compound (IIc) and the associated structure.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the claimed compounds are generally known, the prior art recognized them as coccidiostats, not as antibacterials or anti-inflammatories.  The instant use of said compounds is neither anticipated nor made obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-9, 18-21, and 23 are cancelled.  Claims 10-17, 22, and 24-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627